Title: Edward D. White to James Madison, 16 February 1832
From: White, Edward D.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    House of Rep.
                                
                                16h. Feb 1832.
                            
                        
                        E. D. White, a member from Louisa. begs leave to present his respects to Mr. Madison. He felt, before he
                            received Mr. Madison’s note of the 14th, that he owed Mr. Madison an apology, for the freedom used in franking to him the
                            pamphlet on the abolition of slavery, which Mr. Madison, by a natural inference, considered as emanating from the person
                            who sent it—It was a mere act of thoughtlessness on the part of Mr. White, and it occurred in this way: a package was
                            laid on his desk in the House, containing two copies of the pamphlet, one directed to himself, the other to Mr. Madison—the author entirely unknown then & now. Mr. White regarding the circumstance as a request to forward to Mr.
                            Madison, the one directed to him, immediately, and without reflection or examination put it under envelope & threw
                            it into the box—When, a short time after, he cast a glance at the production, and noticed its style & tenor, and
                            observed that any opinions of Mr. Madison, actual or imputed, were quoted & made free with, Mr. W. became
                            mortified, regretted the levity with which he had been made instrumental in sending such a document to the hand of Mr.
                            Madison, & threw the one remaining to him into the fire.
                        
                            
                                
                            
                        
                    